Bland, Judge,
delivered the opinion of the court:
Certain auto plate junior matrixes were imported from Germany and entered on September 16, 1921. Final appraisement was on October 18, 1922, after the passage of the tariff act of September 21, 1922. The appraisal of the merchandise was in excess of the entered value, and the importer filed with the Board of General Appraisers his petition for remission of additional duties as provided for in section 489 of the law of 1922. The Government moved to dismiss the petition on the ground that the law of 1922 did not apply and *104that the board had no jurisdiction to hear the petition. The petition was dismissed. Upon the authority of Wm. A. Brown & Co. et al. v. United States (12 Ct. Cust. Appls. 93; T. D. 40026), decided concurrently herewith, the motion of the Government to dismiss is overruled and the judgment of the Board of General Appraisers is hereby affirmed.